Citation Nr: 1435323	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  95-25 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for hallux valgus of the right foot, prior to September 23, 2002, on a schedular and extraschedular basis.

2.  Entitlement to an initial rating higher than 30 percent for hallux valgus of the left foot, prior to September 23, 2002, on a schedular and extraschedular basis.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his brother



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to December 1976.

This appeal to the Board arose from an April 1995 decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for hallux valgus of both feet and assigned 10 percent ratings for each foot.  

In June 1997, the Veteran and his brother testified before the undersigned Veterans Law Judge.  Thereafter, the Board remanded the claims several times for evidentiary and procedural development.  During the pendency of the appeal, the RO issued an October 2005 decision granting a higher 30 percent rating for each foot with the same retroactive date of March 14, 1994.  

The Board issued a decision in July 2007 increasing these ratings to 40 percent as of September 23, 2002, but continuing the 30 percent ratings prior to that date.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC), but only to the extent the Board had denied initial ratings higher than 30 percent prior to September 23, 2002.

In December 2008, during the pendency of the appeal to the Court, the Veteran's attorney and VA's Office of General Counsel filed a joint motion asking the Court to partially vacate the Board's July 2007 decision to this extent, and to remand the claims to the Board for further development and readjudication in compliance with directives specified in the joint motion.

The Court granted this joint motion in an order issued later in December 2008 and returned the file to the Board.  In February 2010, to comply with the Court's order, the Board in turn remanded these claims.

In May 2010, the RO determined the Veteran had lost all use of his feet as of September 23, 2002, and therefore granted a 100 percent schedular rating as of that date and also granted special monthly compensation (SMC ) for his disability due to bilateral hallux valgus, with pes planus, talonavicular osteoarthritis, tight heel cord, plantar fasciitis, and metatarsalgia.  However, in a supplemental statement of the case (SSOC) issued that same month, the RO continued to deny ratings higher than 30 percent for the bilateral hallux valgus prior to September 23, 2002.

A September 2010 statement from the Veteran's attorney requested additional consideration of higher ratings for the bilateral hallux valgus and any associated disability and/or a total disability rating based on individual unemployability (TDIU), prior to September 23, 2002, on an alternative extraschedular basis.  See 38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2013).  The basis of this request was that the issue of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Therefore, in December 2010, the Board remanded the claims for ratings higher than 30 percent for left and right hallux valgus, and any associated disability, and a TDIU on an extraschedular basis, prior to September 23, 2002.  Also in that December 2010 decision, the Board denied the Veteran's claims for ratings higher than 30 percent for these disabilities prior to September 23, 2002, on a schedular basis.

The RO also since has issued a decision in January 2011, granting a TDIU retroactively effective from May 15, 1998.  Therefore, this claim has been granted in full and is not before the Board.

In June 2012, the Board issued a decision vacating the December 2010 Board decision, to the extent that it denied increased ratings on a schedular basis.  Also in the June 2012 decision, the Board denied the claims of entitlement to ratings in excess of 30 percent for the Veteran's left and right hallux valgus, on a schedular and extraschedular basis.  

The Veteran appealed the June 2012 Board decision to the CAVC, only to the extent the Board had denied initial ratings higher than 30 percent prior to September 23, 2002.  In December 2013, the CAVC granted a joint motion between the parties to vacate the June 2012 Board decision inasmuch as it denied increased ratings for the feet disabilities prior to September 23, 2002.  

In June 2014 correspondence to the Board, appellant's attorney argues that because the Veteran is receiving TDIU from May 15, 1998, onward, he wanted to focus the appeal on the period from March 14, 1994, through May 14, 1998, and whether the evidence showed loss of use of both feet during that period as set forth in 38 C.F.R. § 4.71(a) Diagnostic Code 5110 (2013).  However, the issues before the Board remain as reflected on the title page.  


FINDING OF FACT

From March 14, 1994, to September 23, 2002, the Veteran's bilateral hallux valgus and associated disability was productive of no effective function other than that which would be equally well served by an amputation stump with use of a suitable prosthetic appliance.  


CONCLUSION OF LAW

The criteria for establishing entitlement to a 100 percent disability evaluation for bilateral hallux valgus and associated disability due to loss of use of the feet, from March 14, 1994, to September 23, 2002, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.63, 4.71a, Diagnostic Codes 5110, 5284 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013). 

As observed by the parties in the joint motion, Appellant's hallux valgus of the right and left feet are rated at 30% for each foot, prior to September 23, 2002, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284.  Although the 30% rating is the maximum rating listed under DC 5284, higher ratings may still be warranted if Appellant is found to have loss of use of the feet.  See 38 C.F.R. § 4.71a, DC 5110 (providing for a 100% rating for loss of use of both feet and indicating entitlement to special monthly compensation), DC 5284 (noting,"[w]ith actual loss of use of the foot, rate 40 percent").  

The joint motion reflects the parties' agreement that the Board in June 2012 did not adequately provide reasons and basis for finding that the medical evidence did not show loss of use of the feet.  The parties agreed that remand was warranted for the Board to provide an adequate statement of reasons or bases discussing the adequacy of a February 2000 VA/QTC examination report.  The parties also noted that the Board in essence relied on this report rather than a June 2010 private physician's report in June 2012 when it had in prior remands found the February 2000 VA/QTC examination report inadequate.  Additionally, noting that the Board did not properly discuss the adequacy of the February 2000 VA/QTC examination report, the parties agreed that was also unclear whether the duty to assist was fully satisfied in this case.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) ("once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided").

Thus, the Veteran seeks an increased rating, also requested as a 100 percent disability evaluation for his bilateral hallux valgus and related disability, from March 14, 1994, through September 23, 2002.  Under Diagnostic Code 5110, a 100 percent disability evaluation is warranted for loss of use of both feet when no effective function other than that which would be equally well served by an amputation stump with use of a suitable prosthetic appliance.  See also 38 C.F.R. § 4.63  

The Veteran's attorney submitted a written presentation to the Board in June 2014 arguing that the private physician's opinion rendered in January 2010, coupled with the recent lay statements, places the evidence at least in equipoise as to this fact.  In short, the Board agrees with this argument.  

According to the January 2010 private physician's examination report, the Veteran had been unable to use his feet since at least 1995 due to his severe bilateral foot disability.  The examination report is thorough and contains extensive reference to the record.  As noted by counsel for the Veteran in June 2014, it is not internally inconsistent or otherwise controverted by the documented record.  The conclusion as to the Veteran's loss of use of the feet is well-supported by the record to include medical records replete with reference to balance and propulsion difficulties, inability to balance and ambulation difficulty.  

Additionally, the Veteran's attorney cites to newly obtained lay evidence from the Veteran's family and long-time friends as providing additional insight into the Veteran's functional limitations and marked interference with employment  was caused by the foot disability during the period at issue.  He cites to a long-time friend and co-worker who reported in June 2014 that he took care of and transported the Veteran every day from 1991 through 1999 due to his foot problems.  The Veteran's sister recently reported in June 2014 that she remembered the Veteran getting terminated from jobs because he was absent a good bit due to his inability to walk on hard floors.  At the same time, another sister attested to his severe foot pain and inability to walk long distances in the 1990's that prevented him from enjoying family activities and helping his mother.  

Finally, the Veteran's attorney points out that the Veteran's hearing testimony in 1997 was consistent with his complaints as to loss of use inasmuch as he stated he had problems with balance ambulation, that his toes curl under, had to stay off of his feet most of the day due to pain and he had to hold on to objects such as a dresser to avoid falling.  

After review of the record, and resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current bilateral hallux valgus and associated disability is productive of loss of use of the feet for the period in question.  Accordingly, the Board concludes that under pertinent law, a 100 percent schedular rating for that disability is warranted.  Parenthetically, consideration of an extra-schedular rating is moot.  


ORDER

A 100 percent disability evaluation for bilateral hallux valgus and associated disability manifested by loss of use of both feet is granted from March 14, 1994, to September 23, 2002.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


